July 11, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longhi et al (U.S. Patent No. 6,578,916 B2).

    PNG
    media_image1.png
    235
    289
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    227
    332
    media_image2.png
    Greyscale

As for claim 1, Longhi et al teach a passenger seat, comprising:
a seat element (see Fig. 1), and
a back rest (see Fig. 2),
wherein the back rest comprises a main body defining a first volume and at least one expansion portion adjustable between a first operating position and a second operating position; and
wherein the expansion portion, in the first operating position, is contained in the first volume of the main body of the back rest and, in the second operating position, defines a supporting element extending from a back rest surface of the main body and provides tie main body with a second volume that is greater than the first.
As for claim 2, Longhi et al teach that the expansion portion is arranged in a region of a side edge of the back rest, said side edge extending in a direction of a longitudinal axis of the back rest.
As for claim 6, Longhi et al teach that the supporting element, which is defined by the expansion portion in the second operating position, extends from a region of the back rest surface of the main body, said region being adjacent to the seat element.
As for claim 7, Longhi et al teach that the expansion portion comprises a supporting structure adjustable between a collapsed position, in which the supporting structure permits the expansion portion to be integrated in the main body of the back rest, and an expanded position, in which the supporting structure is capable of holding the expansion portion in the second operating position.
As for claim 15, Longhi et al teach that the passenger seat comprises a first and a second expansion portion, each adjustable between the first operating position and the second operating position.
As for claim 16, Longhi et al teach that the first and the second expansion portion are arranged in a region of two opposite side edges of the back rest, said side edges extending in a direction of the longitudinal axis of the back rest.

Claims 1-7, 12, and 15-16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekido et al (U.S. 4,965,899).

    PNG
    media_image3.png
    181
    157
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    260
    196
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    289
    135
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    289
    175
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    256
    176
    media_image7.png
    Greyscale

As for claim 1, Sekido et al teach a passenger seat, comprising:
a seat element A; and
a back rest B;
wherein the back rest comprises a main body defining a first volume and at least one expansion portion E, 34 adjustable between a first operating position and a second operating position (see Figures 28 and 60-67); and
wherein the expansion portion, in the first operating position, is contained in the first volume of the main body of the back rest and, in the second operating position, defines a supporting element extending from a back rest surface of the main body and provides tie main body with a second volume that is greater than the first.
As for claim 2, Sekido et al teach that the expansion portion is arranged in a region of a side edge of the back rest, said side edge extending in a direction of a longitudinal axis of the back rest.
As for claim 3, Sekido et al teach that the supporting element, which is defined by the expansion portion in the second operating position, forms an angle of approximately 60 to 120° with the back rest surface of the main body (see Figures 61-67).
As for claim 4, Sekido et al teach that the supporting element, which is defined by the expansion portion in the second operating position, forms an angle of approximately 70 to 110° with the back rest surface of the main body (see Figures 61-67).
As for claim 5, Sekido et al teach that the supporting element, which is defined by the expansion portion in the second operating position, forms an angle of approximately 80 to 100° with the back rest surface of the main body (see Figures 61-67).
As for claim 6, Sekido et al teach that the supporting element, which is defined by the expansion portion in the second operating position, extends from a region of the back rest surface of the main body, said region being adjacent to the seat element.
As for claim 7, Sekido et al teach that the expansion portion comprises a supporting structure 21 adjustable between a collapsed position, in which the supporting structure permits the expansion portion to be integrated in the main body of the back rest, and an expanded position, in which the supporting structure is capable of holding the expansion portion in the second operating position.
As for claim 12, Sekido et al teach that the expansion portion comprises at least one of a cover or a cushion, which cover or cushion takes up a folded configuration when the expansion portion is in the first operating position, and which cover or cushion takes up an unfolded configuration when the expansion portion is in the second operating position.
As for claim 15, Sekido et al teach that the passenger seat comprises a first and a second expansion portion, each adjustable between the first operating position and the second operating position.
As for claim 16, Sekido et al teach that the first and the second expansion portion are arranged in a region of two opposite side edges of the back rest, said side edges extending in a direction of the longitudinal axis of the back rest.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Sekido et al (U.S. 4,965,899) in view of Asli (U.S. Patent No. 9,586,686 B2).
Sekido et al teach the structure substantially as claimed but does not teach that the supporting element is supported by an armrest nor do they specify the supporting structure comprises a locking mechanism for locking the supporting structure in the expanded position However, Asli teaches that the supporting structure comprises a locking mechanism for locking the supporting structure in the expanded position (see the specification at column 5, lines 37-42) where it reads “Accordingly, the side support 12 may accommodate a large variation in passengers so that each passenger may be able to find a comfortable resting or sleeping position for the body during travel. Some embodiments may use lockable hinges which may be selectively locked in a plurality of positions.”).  Asli teaches an expansion portion is adjustable manually between the first operating position and the second operating position (see the specification at column 5, lines 14-16 where it reads “Moreover, while embodiments may be configured for manual deployment, other embodiments may utilize electric actuators for moving or controlling the movement of side supports 12 between the stowed and deployed positions.”). Asli also teaches an aircraft seat that an armrests 416 that could support the support element. It would have been obvious and well within the level of ordinary skill in the art to modify the supporting structure, as taught by Sekido et al, to include a locking mechanism that would allow the expansion portions to be  manually adjusted and locked, as taught by Asli, since it would allow a person to lock the expansion portion is a desired position. Also, it would have been obvious and well within the level of ordinary skill in the art to include the expansion portions, as taught by Sekido et al, on an aircraft seat, as taught by Asli, since the adjustable side portions taught by Sekido et al are not limited to vehicle seats and could very well be implemented on an aircraft seats as well.

Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over by Sekido et al (U.S. 4,965,899) in view of Murphy et al (U.S. Patent No. 4,500,136).
Sekido et al teaches the structure substantially as claimed but does not teach that the expansion portion comprises a handle configured to be grasped by a user in order to adjust the expansion portion between the first operating position and the second operating position.

    PNG
    media_image8.png
    221
    364
    media_image8.png
    Greyscale

However, Murphy et al teach the concept of using a handle to manually adjust expansion portions.  (See Fig. 10 and the specification where it reads “Operating means including at least one rotary drive shaft is rotatably supported by the frame assembly with handle means for manually rotating the drive shaft. A coupling member is threaded on the drive shaft to be movable along the shaft. The improvement comprises the frame assembly including a pair of mounting flanges, the paddle being hingedly connected to said mounting flanges at a point intermediate the free end portion and the second longitudinal axis to permit the support paddle to rotate about the first longitudinal axis. The coupling member is coupled to the coupling means so that manual rotation of the shaft causes the coupling means to rotate about the pivot point on the frame assembly to cause the drive members to simultaneously move the support paddles. (18) The adjustment means is preferably manually actuated to move the bolster section between the first and second lateral support positions.”).  It would have been obvious and well within the level of ordinary skill in the art to modify the expansion portion, as taught by Sekido et al, to include a handle, as taught by Murphy et al, since it is well known in the art for such expansion portions to be manually adjusted or adjusted by a controller in combination with an electric motor or by inflatable means.

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches seats with expansion portions similar to those of the present invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636